Case 2:19-cv-00675-JS Document? Filed 03/12/19

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SAGE PARTS PLUS, INC.,

Plaintiff,
v.
KIRSTJEN NIELSEN, Secretary, U.S. Department of
Homeland Security (DHS); L. FRANCIS CISSNA,
Director, U.S. Citizenship and Immigration Services

(USCIS); LAURA B. ZUCHOWSKYI, Director,
USCIS Vermont Service Center,

Defendants.

 

Page 1 of 2 PageiD #: 332

ORDER

STIPULATION AND
ORDER OF DISMISSAL
WITH PREJUDICE

Civil Action No.
CV-19-0675

(Seybert, J.)

IT IS HEREBY STIPULATED AND AGREED, by and between the parties to

the above-captioned action that:

1. This action shall be dismissed with prejudice, with each party to bear its own

costs, expenses, and fees,

2. The Clerk of the Court is directed to enter judgment accordingly.

Dated: New York, New York LAW OFFICE OF PAUL O’DWYER
March 4}, 2019 Attorney for Plaintiff

134 West 26" Street, Suite 902

New Yor ork 10001
(>_Oh .
By:

 

Paul O’Dwyer, Esq,

(646) 230-7444

paulodwyer@earthlink.net

Jy 2
Case 2:19-cv-00675-JS Document 7 Filed 03/12/19 Page 2 of 2 PagelD #: 333

Dated: Central Islip, New York
March i, 2019

By:

SO ORDERED

   

Sage Parts Plus, Inc.. v. Nielsen, et al, 19-cv-0675 (Seybert, J.)

Stipulation and Order of Dismissal With Prejudice
Page 2

RICHARD P,. DONOGHUE
United States Attormey
Attorney for Defendants
Eastern District of New York
610 Federal Plaza

Central Islip, New York 11722

Uin co, t Pavey

Vincent Lipari

Assistant U.S. Attorney
(631) 715-7864
vincent.lipari@usdoj.gov

 

LEJOANNA SEYBERT
$ District Judge

HONO
United $t

 

SO ORDERED:

j_,[ Soaxnia SEYBERT

joanna Seybert, USDJ
Dated: Mavch_|4, 201
Central Islip, NY

 

r

 

Lame nr

The Cleve of the Couvt is
divected to mave Wus CASE

CLOSED

Lyd
